KOHLSAAT, Circuit Judge
(after stating the facts as above). [1] Clauses R 3, and 4 of the instructions tendered by the defendant below, as numbered by us in the statement of facts herein, deal only with the questions of reasonable doubt and burden of proof. They state the law correctly, and the jury should have been so instructed. The burden of proof was on the government to establish the guilt of plaintiff in error beyond a reasonable doubt. These propositions are too well settled to require citation of authorities.
[2] Plaintiff in en;or was entitled to have the jury instructed that, if they found from the evidence that Chodkowski and wife conveyed to Wojnowski the lots in question by warranty deed, .then the law presumes that in so doing appellant acted legally and in good faith, and required that the jury should give him the benefit of that presumption. American Hoist & Derrick Co. v. Hall, 208 Ill. 601, 70 N. E. 581; Schroeder v. Walsh, 120 Ill. 403, 11 N. E. 70. The refusal of the court to so instruct the jury constitute^ reversible error.
The judgment is reversed, and the cause remanded, with directions to the District Court to grant a new trial.